  Case 1:17-cr-00548-PAC Document 253 Filed 01/15/20 Page 1 of 1




                                        January 15, 2020

By ECF

Hon. Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: United States v. Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

    The Court ruled that Mr. Schulte has waived the attorney-client
privilege with respect to certain legal advice he received while at the MCC.
The Court directed the defense to disclose to the government, by today, all ex
parte letters concerning the advice. The Court added that the “[f]ailure to
provide this discovery will preclude reliance on an advice-of-counsel defense
at trial.” Dkt. 248 at 13.

    We respectfully disagree with the Court’s ruling. For the reasons we
have previously stated, Mr. Schulte has not waived—and has never
authorized counsel to waive—the attorney-client privilege. In order to
protect Mr. Schulte’s privilege and to preserve his appellate rights, the
defense feels compelled not to disclose to the government the ex parte letters
identified by the Court.

                                     Respectfully submitted,
                                     _/s/____________________
                                     Sabrina P. Shroff
                                     __/s/_____________________
                                     Edward S. Zas

cc: All Counsel of Record (by ECF)
